*559The opinion of the court was delivered by
Redfield, J.
It is undeniable, that the testimony, as detailed in the report of the auditor, is calculated to make a very considerable impression upon the mind, that there may be some mistake in regard to the credits of $20, on the two occasions, or whether, in fact, either of them were ever made. These considerations were very ingeniously presented to us, at the hearing, and it seems to us difficult to altogether resist the doubts, which they are calculated to raise.
But this is altogether a question of fact, in the first instance, to be decided by the auditor, and ultimately by the county court. And having been passed upon by both of these tribunals, it is impossible for this court to waive the determination, unless we could say that there was no testimony tending to prove the credit, which was relied upon to take the case out of the operation of the statute of limitations.
This, we think, cannot be fairly argued. The entry in the book, with the suppletory oath of the party, is the ordinary evidence in such cases. And the fact, that the witness has no continuing recollection of the payment, is of no importance. It is the original correctness of the entry which constitutes the evidence, unless something suspicious appears upon its face, which would seem to require explanation.
And even if the'position of the entries, “ at the foot of the page,” could be regarded as suspicious, it is a matter to be judged of altogether by the triers of the fact. So, too, of the force of the attempted alibi. Upon the whole, we think the case must be regarded as settled, by the decision of the county court, and that judgment is affirmed.